DETAILED ACTION

Claims 1-5, 7-13, and 17-24 are presented for examination. Claims 6 and 14-16 have been cancelled.
	

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person 


Claims 1-5, 9-13, 17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US Patent Application No. 2018/0034641) (Hereinafter Tiwari) in view of  Muller et al. (US Patent Application No. 20070198421) (Hereinafter Muller).
	
As per claim 1, Tiwari discloses a method for authenticating software licenses of a software, the method comprising: 
	receiving at least one request for a software authentication from a client machine of a software subscriber (para 18, “The S-KGC is configured to perform verification and authentication of the user identity and a plurality of user requests.”): 
distributing at least one electronic license between at least one software vendor and the client machine of a software subscriber (para 20, 31, “key generation center is a web server configured to process subscription requests from the users. The system  is configured to delegate a capability to issue the software license”); 
validating at least one token through an authentication engine located  at a delivery packet delivered to the client machine of a software subscriber (para 25, The authentication token is verified to validate the authenticity of the user to access the requested SaaS service), wherein the at least one token is generated by the at least one software vendor and delivered to the client machine of a software subscriber from the at least one software vendor (para 17, “The authenticity of the user is verified by the generated authentication token”); 
after validating the at least one token, generating with the authentication engine a license key (para 61, to issue the software license) associated with each of the at least one validated tokens (para 64, The authentication token is verified to validate the authenticity of the user to access the requested SaaS service);
distributing through a licensing engine the generated license key to the client machine of a software subscriber (para 20, 31, “key generation center is a web server configured to process subscription requests from the users. The system  is configured to delegate a capability to issue the software license”); and
initiating an enablement of the software at the client machine of a software subscriber through the generated license key (para 70, issue the software license).
Tiwari does not explicitly disclose license key and license key is associated with token commonly known in the art. However, Muller discloses license key and license key is associated with token (para 25, “source may provide to the customer a license key containing a certain number of tokens’).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari and Muller. The motivation would have been to provide a mechanism for using that authentication to enable the user device to obtain a license.

As per claim 2, claim is rejected for the same reason as claim 1, above. In addition, Muller discloses further comprising: reporting where the software was stored to 

As per claim 3, claim is rejected for the same reason as claim 1, above. In addition,  Muller discloses validating the token further comprises determining a look ahead value used for comparison of at least one of a cryptographic key (para 47, token included with license key) and a value determined using the cryptographic key (para 47, encrypted key). 

As per claim 4, claim is rejected for the same reason as claim 1, above. In addition, Muller discloses wherein authenticating the token using the cryptographic key further includes receiving a user name (para 65, upon authentication license key provided). 

As per claim 5, claim is rejected for the same reason as claim 1, above. In addition, Muller discloses wherein receiving the user name further comprises receiving the user name from a memory (para 64, login name). 

As per claim 9, claim is rejected for the same reasons as claim 1, above.

As per claim 10, claim is rejected for the same reasons as claim 2, above.

As per claim 11, claim is rejected for the same reasons as claim 3, above.

As per claim 12, claim is rejected for the same reasons as claim 4, above.

As per claim 13, claim is rejected for the same reasons as claim 5, above.

As per claim 17, claim is rejected for the same reasons as claim 1, above. 

Claims 19-20 are rejected for the same reasons as claims 2 and 3, above.

Claim 18 is  rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US Patent Application No. 2018/0034641) (Hereinafter Tiwari) in view of  Muller et al. (US Patent Application No. 20070198421) (Hereinafter Muller) in further view of Gunaseelan et al. (US Patent Application No. 20050278259) (Hereinafter Gunaseelan).

As per claim 18, Muller discloses further comprising a log (fig 4. Token table) included in the memory (fig 4, para 47, the memory maintains license key associated with token) , the log configured  to maintain a count of failed authentication (fig 9, para 74, the system checks the number of tokens contained in a user's license key). Tiwari in view of Muller does not disclose wherein a failed authentication attempt comprises determining that at least one token is an invalid token, and invoking a terminate software set-up engine to terminate software set-up for the at least one software subscriber that is associated with the invalid token. However, Gunaseelan discloses wherein a failed authentication attempt comprises determining that at least one token is .

Claims 7, 8 , and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US Patent Application No. 2018/0034641) (Hereinafter Tiwari) in view of  Muller et al. (US Patent Application No. 20070198421) (Hereinafter Muller) in further view of Bagley et al. (US Patent Application No. 2015/0349960) (Hereinafter Bagley).

As per claim 7, Muller in view of Gunaseelan does not disclose cryptographic key comprises a one-time password. However, Bagley discloses wherein the cryptographic key comprises a one-time password (para 14, one time password).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Tiwari and Muller with Bagley. The motivation would have been to provide a mechanism for using that authentication to enable the user device to obtain a license.

As per claim 8, claim is rejected for the same reason as claim 7, above. In addition, Bagley discloses wherein the program is further configured to determine if the 

As per claim 21, claim is rejected for the same reasons as claim 7, above. In addition, Muller discloses wherein the at least one token includes a one-time encrypted token (para 49). Bagley wherein validating the at least one token includes decrypting the one-time encrypted token to check for validity of the one-time encrypted token (para 11, well known encryption decryption technique, the token encrypted by Muller can be decrypted). 

Claims 22-24  are rejected under 35 U.S.C. 103 as being unpatentable over Tiwari et al. (US Patent Application No. 2018/0034641) (Hereinafter Tiwari) in view of  Muller et al. (US Patent Application No. 20070198421) (Hereinafter Muller) in further view of Ahmed et al. (US Patent No. 9,811,644) (Hereinafter Ahmed).

As per claim 22, Muller in view of Gunaseelan does not explicitly disclose the at least one token is distributed in one-to-one correlation with the subscriber and traced to the at least one software vendor. However, Ahmed discloses, wherein the at least one token is distributed in one-to-one correlation with the subscriber and traced to the at least one software vendor (fig 8, col 4, lines 1-6, generate a token verifiable by the license server to include in license request by the user implies to the one to one relationship). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Muller and 

As per claim 23, claim is rejected for the same reasons as claim 21, above. In addition, Muller discloses, wherein each of the at least one software vendors maintains a respective inventory of issued tokens (fig 4, para 47, the memory maintains license key associated with token).

As per claim 24, claim is rejected for the same reasons as claim 21, above. In addition, Ahmed discloses, wherein validating the at least one token comprises conducting a check against the at least one token to determine whether the at least one token has been used previously for the software (col 4, lines 7-10. Invalidating the previous token).

Response to Arguments

Applicant’s arguments with respect to amended claims have been considered but are moot due to the new grounds of the rejections, please see above.



Conclusion

Please see the attached PTO-893 for the prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A SIDDIQI whose telephone number is (571)272-3976.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MOHAMMAD A SIDDIQI/Primary Examiner, Art Unit 2493